

EXHIBIT 10.1

INTERNATIONAL RECTIFIER CORPORATION
2011 PERFORMANCE INCENTIVE PLAN
 


 
NOTICE OF GRANT OF
 
NON-EMPLOYEE DIRECTOR NONQUALIFIED STOCK OPTION
 
THIS OPTION AGREEMENT is between INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and _______________ (the “Director”).  Pursuant
to the International Rectifier Corporation 2011 Performance Incentive Plan (the
“Plan”), the Corporation grants a nonqualified stock option (the “Option”) to
purchase authorized but unissued or treasury shares of Common Stock, $1.00 par
value, of the Corporation.  The Option is granted under and governed by the
terms and conditions of the Plan and the Terms and Conditions of Non-Employee
Director Nonqualified Stock Option (the “Terms”), which are attached and
incorporated herein by this reference.
 



        Grant
Date:                                                                    _______________________
        Number of
Shares:                                                       _______________________
1
        Exercise Price per
Share:                                                   _______________________
1
        Vesting
Schedule:                                                        [33 1/3% per
year on each of the first three anniversary dates of Grant Date]2
 



 
    Expiration
Date:                                                          _______________________
2
 
_____________________________________________________________________________________
 
1 Subject to adjustment under Section 7.1 of the Plan.
 
2 Subject to early termination under Section 7.2 of the Plan and Section 5 of
the Terms.
 
INTERNATIONAL RECTIFIER
CORPORATION                                         DIRECTOR
(a Delaware Corporation)
 
By:           _______________________________                                        _________________________
 
    [              ]
(Signature)          



 
Its:                                                                            _________________________
 
(Address)
 
_________________________
 
(City, State, Zip Code)
 

 
1

--------------------------------------------------------------------------------

 

INTERNATIONAL RECTIFIER CORPORATION
 
2011 PERFORMANCE INCENTIVE PLAN
 
TERMS AND CONDITIONS OF
 
NON-EMPLOYEE DIRECTOR NONQUALIFIED STOCK OPTION
 
1.  
General.

 
These Terms and Conditions of Non-Employee Director Nonqualified Stock Option
(these “Terms”) apply to a particular stock option (the “Option”) if
incorporated by reference in the Notice of Grant of Non-Employee Director
Nonqualified Stock Option (the “Grant Notice”) corresponding to that particular
grant.  The recipient of the Option identified in the Grant Notice is referred
to as the “Director.”  The per share exercise price of the Option as set forth
in the Grant Notice is referred to as the “Exercise Price.”  The effective date
of grant of the Option as set forth in the Grant Notice is referred to as the
“Award Date.”  The exercise price and the number of shares covered by the Option
are subject to adjustment under Section 7.1 of the Plan.
 
The Option was granted under and subject to the International Rectifier
Corporation 2011 Performance Incentive Plan (the “Plan”).  Capitalized terms are
defined in the Plan if not defined herein.  The Option has been granted to the
Director in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Director.  The Grant Notice and these
Terms are collectively referred to as the “Option Agreement” applicable to the
Option.
 
2.  
Vesting; Limits on Exercise; Incentive Stock Option Status.

 
The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice.  The Option may be exercised only to the extent the Option is vested and
exercisable.
 
·  
Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Director has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.

 
·  
No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

 
·  
Minimum Exercise.  No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 
·  
Nonqualified Stock Option.  The Option is a nonqualified stock option and is
not, and shall not be, an incentive stock option within the meaning of Section
422 of the Code.

 
3.  
Continuance of Service Required.

 
The vesting schedule applicable to the Option requires continued service through
each applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement.  Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of services as provided in Section 5 below or under the Plan.
 
 
2

--------------------------------------------------------------------------------

 
4.  
Method of Exercise of Option.

 
The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:
 
·  
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

 
·  
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Director,
valued at their fair market value (as determined under the Plan) on the exercise
date;

 
·  
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 
·  
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 
The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.
 
5.  
Early Termination of Option.

 
5.1 Expiration Date.  Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the “Expiration Date” set forth in the
Grant Notice (the “Expiration Date”).
 
5.2 Possible Termination of Option upon Certain Corporate Events.  The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.
 
5.3 Termination of Option upon a Termination of Director’s Services.  Subject to
earlier termination on the Expiration Date of the Option or pursuant to Section
5.2 above, if the Director ceases to serve as a member of the Board, the
following rules shall apply (the last day that the Director is a member of the
Board is referred to as the Director’s “Severance Date”):
 
·  
Retirement.  If the termination of the Director’s services is the result of the
Director’s Retirement (as defined below) and the Option has been held by the
Director for at least six months, (a) the Option, to the extent outstanding and
not vested on the Severance Date, shall become fully vested and exercisable as
of the Severance Date, (b) the Director will have until the date that is three
years after the Director’s Severance Date to exercise the Option, and (c) the
Option, to the extent exercisable for the three-year period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the three-year period.

 
 
3

--------------------------------------------------------------------------------

 
·  
Resignation. If the termination of the Director’s service is the result of the
Director’s Resignation (as defined below) and the Option has been held by the
Director for at least six months, (a) the Director will have until the date that
is three months after the Director’s Severance Date to exercise the Option (or
portion thereof) to the extent that it was vested on the Severance Date, (b) the
Option, to the extent not vested on the Severance Date, shall terminate on the
Severance Date, and (c) the Option, to the extent exercisable for the
three-month period following the Severance Date and not exercised during such
period, shall terminate at the close of business on the last day of the
three-month period.

 
·  
Death or Total Disability.  If the termination of the Director’s services is the
result of the Director’s death or Total Disability (as defined below) and the
Option has been held by the Director for at least six months, (a) the Option, to
the extent outstanding and not vested on the Severance Date, shall become fully
vested and exercisable as of the Severance Date, (b) the Director (or his
beneficiary or personal representative, as the case may be) will have until the
date that is three years after the Director’s Severance Date to exercise the
Option, and (c) the Option, to the extent exercisable for the three-year period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the three-year period.

 
·  
Other Termination.  If the Director’s services terminate for any reason other
than the Director’s Retirement, Resignation, or death or Total Disability and
without regard to the period of time for which the Director has held the Option,
(a) the Option, to the extent outstanding and not vested on the Severance Date,
shall become fully vested and exercisable as of the Severance Date, (b) the
Director will have until the date that is three years after the Director’s
Severance Date to exercise the Option, and (c) the Option, to the extent
exercisable for the three-year period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the three-year period.

 
In the case of a termination of the Director’s service due to the Director’s
Retirement, Resignation, death or Total Disability, subject to the express
provisions of this Section 5.3, Section 5.2 above and the Plan, an Option
granted less than six months prior to the Director’s Severance Date (a
“Short-Term Option) shall not immediately vest.  However, the Board, in its sole
discretion, may accelerate the vesting of up to 20% of the Short-Term Option as
of the Severance Date.  Such accelerated Short-Term Option shall become
exercisable six months after the Grant Date and shall remain exercisable until
the expiration of the applicable exercise period set forth above in this Section
5.3 as if the Short-Term Option had been held for six months on the Severance
Date.
 
For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).
 
For purposes of the Option, “Retirement” means a Director’s voluntary
resignation or voluntary decision not to stand for re-election as a director
after completing at least five consecutive years of service as a director.
 
For purposes of the Option, “Resignation” means a Director’s voluntary
resignation or voluntary decision not to stand for re-election as a director
before completing at least five consecutive years of service as a director.
 
 
4

--------------------------------------------------------------------------------

 
In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2.  The Administrator shall
be the sole judge of whether the Director continues to render services for
purposes of this Option Agreement.
 
6.  
Non-Transferability.

 
The Option and any other rights of the Director under this Option Agreement or
the Plan are nontransferable and exercisable only by the Director, except as set
forth in Section 5.7 of the Plan.
 
7.  
Notices.

 
Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the address last reflected on
the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Director is no longer a member of the Board, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 7.
 
8.  
Plan.

 
The Option and all rights of the Director under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference.  The Director agrees to be bound by the terms of the Plan and this
Option Agreement.  The Director acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Option Agreement.  Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not and shall not be deemed to create any rights in the Director unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.
 
9.  
Entire Agreement.

 
This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.  The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan.  Such
amendment must be in writing and signed by the Corporation.  The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Director hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof.
 
10.  
Governing Law.

 
This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
 
 
5

--------------------------------------------------------------------------------

 
11.  
Effect of this Agreement.

 
Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
 
12.  
Counterparts.

 
This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
13.  
Section Headings.

 
The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
 
14.  
Clawback Policy.

 
The Option is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).
 
15.  
No Advice Regarding Grant.

 
The Director is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Director may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option).  Neither the Corporation nor any of its officers, directors, affiliates
or advisors makes any representation (except for the terms and conditions
expressly set forth in this Option Agreement) or recommendation with respect to
the Option.  Except for the withholding rights contemplated by Section 4 above
and Section 8.5 of the Plan, the Director is solely responsible for any and all
tax liability that may arise with respect to the Option and any shares that may
be acquired upon exercise of the Option.

 
6

--------------------------------------------------------------------------------

 